

116 HR 5642 IH: Active Transportation for Public Lands Act
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5642IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Huffman (for himself, Mr. Casten of Illinois, Mr. Blumenauer, Mr. Lowenthal, Mrs. Napolitano, Mr. Cohen, Ms. Brownley of California, Ms. DeGette, Mr. Garamendi, Mr. Cartwright, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require the Secretary of Transportation to set aside not
			 less than 5 percent of certain funds for certain active transportation
			 projects and activities from the Federal lands transportation program and
			 Federal lands access program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Active Transportation for Public Lands Act. 2.Federal lands and tribal transportation programs Section 201 of title 23, United States Code, is amended by adding at the end the following:
			
				(f)Set aside for active transportation
 (1)In generalTo carry out active transportation, the Secretary shall for each fiscal year combine and use not less than 5 percent of the funds authorized for programs under sections 203 and 204.
 (2)Active transportation definedIn this subsection, the term active transportation means any of the following projects or activities: (A)Construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation, including sidewalks, bicycle infrastructure, pedestrian and bicycle signals, traffic calming techniques, lighting and other safety-related infrastructure, and transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).
 (B)Construction planning, and design of infrastructure-related projects and systems that will provide safe routes for non-drivers, including children, older adults, and individuals with disabilities, to access public accommodations and points of interest.
 (C)Conversion and use of abandoned railroad corridors for trails for pedestrians, bicyclists, or other nonmotorized transportation users.
						.
		